Citation Nr: 1200955	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  06-38 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, including bronchitis, and to include as due to exposure to Agent Orange. 

2.  Entitlement to service connection for right ear hearing loss. 

3.  Entitlement to service connection for a skin disorder, including tinea curia, claimed as chronic rash of the groin area.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2005 and February 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In the January 2005 rating decision, the RO denied service connection for a respiratory disorder, identified as bronchitis.  In the February 2006 rating decision, the RO denied service connection for bilateral hearing loss and for a skin disorder, claimed as skin rash in the groin area.  The Veteran perfected appeals as to each of these denials. 

This case was previously before the Board in October 2010, at which time the Board denied service connection for left ear hearing loss and remanded the issues currently on appeal for further evidentiary development.  The case has returned to the Board and is again ready for appellate action.

In a statement submitted in July 2009, the Veteran withdrew a claim on appeal for an increased disability rating for posttraumatic stress disorder.  That issue is no longer on appeal to the Board.

The issues of service connection for right ear hearing loss and service connection for a skin disorder, including tinea curia, claimed as chronic rash of the groin area, are REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era; therefore, he is presumed to have been exposed to Agent Orange or other herbicides while there.

2.  The Veteran has a current respiratory disorder, diagnosed as severe obstructive bronchitis.

3.  Although the Veteran has been diagnosed with bronchitis, this disease is not on the list of diseases presumptively associated with herbicide exposure.

4.  There is no probative medical evidence suggesting that the Veteran's bronchitis is due to his presumed exposure to Agent Orange or other chemicals in Vietnam.

5.  There is probative evidence against a link between the Veteran's bronchitis and his military service.


CONCLUSION OF LAW

A respiratory disorder, to include bronchitis, was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A.
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in December 2003, January 2005, October 2005, November 2005, October 2008, and November 2010.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Moreover, in VCAA letters dated in October 2008 and November 2010, the RO further advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this case, such that there is no error in content.

However, the Board acknowledges the RO did not provide VCAA notice pursuant to Dingess, supra, until after the rating decisions on appeal; thus, there is a timing error as to the additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the U.S. Court of Appeals for Veteans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  Here, additional VCAA notice, including Dingess notice, was provided in October 2008 and October 2010, after issuance of the initial AOJ decisions in January 2005 and February 2006.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in December 2003, January 2005, October 2005, November 2005, followed by subsequent VCAA and Dingess notice in October 2008 and October 2010, the RO readjudicated the claim in SSOCs dated in June 2009 and October 2011.  Thus, the timing defect in the notice has been rectified.  In any case, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), and VA treatment records.  Private treatment records also have been associated with the claims file.  Further, the Veteran and his representative have submitted statements in support of his claim.  The Veteran also was provided with a VA examination in connection with his claim.  In addition, the Veteran was afforded, but failed to avail himself of, an opportunity to provide testimony at a videoconference hearing in August 2010.  There is no indication that any additional evidence remains outstanding, and the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its October 2010 remand.  Specifically, the October 2010 Board remand instructed the RO to attempt to obtain the Veteran's STRs, to request from the Veteran information about any private treatment records that pertain to the disabilities currently on appeal and to obtain any such identified and authorized records, and to provide the Veteran with a VA respiratory examination to determine the nature and etiology of any respiratory disorder, including bronchitis.  The Board finds that the RO has complied with these instructions to the extent possible.  In November 2010, the RO sent the Veteran a request to identify and authorize the release of any private treatment records, with no response from the Veteran.  The RO also has obtained the Veteran's VA treatment records.  In December 2010, the Veteran was provided a VA examination.  The Board finds that the December 2010 VA examination report substantially complies with the Board's October 2010 remand directives as it addressed in detail the queries posed by the Board.  Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The following diseases are associated with herbicide exposure for purposes of the presumption:  chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).

Further, effective August 31, 2010, VA amended the applicable herbicide regulation, 38 C.F.R. § 3.309(e), to add ischemic heart disease to the list of diseases associated with exposure to herbicide.  The term "ischemic heart disease" includes, but is not limited to, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Pursuant to 38 C.F.R. § 3.307(a)(6)(ii), the diseases listed at §3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service in order to warrant the presumption of service connection.

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran asserts that he began to experience respiratory problems during service, when he was exposed to Agent Orange and dust.  See notice of disagreement dated in August 2005 and VA Form 9 dated in December 2006.

As already discussed above, the threshold criterion for service connection is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a recent VA examination dated in December 2010 provided a diagnosis of severe obstructive bronchitis.  VA treatment records also show treatment for chronic bronchitis.  Thus, the evidence of record confirms that the Veteran currently has a respiratory disorder.

With respect to presumptive service connection due to Agent Orange exposure, although the Veteran's DD Form 214 indicates that he served in the Republic of Vietnam, bronchitis is not on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the automatic presumption of service connection afforded for certain specific diseases associated with exposure to herbicides, specifically Agent Orange, is not for application in this case.  This does not, however, preclude the Veteran from establishing his entitlement to service connection for the claimed condition with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Concerning direct service connection, if the claimed disease is not one of the presumptive diseases listed in 38 C.F.R. § 3.309(e), but exposure to an herbicide is presumed or proven by the evidence, as is the case here, the Veteran may establish service connection for the disease by (1) showing that the disease actually occurred in service; or (2) by submitting medical evidence of a nexus between the disease and his exposure to herbicides during military service.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In fact, the Court has specifically held that the provisions set forth in Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

In this regard, a review of the Veteran's STRs reveals complaints of chest pain in January 1970.  Physical examination revealed objective findings of "slight decrease in expiratory time - bronchospasm?"  An X-ray of the chest was negative.  The diagnostic impression was upper respiratory infection, muscular pains, and rule out bronchitis.  STRs are otherwise completely silent with regard to complaints of, and treatment for, bronchitis, or any symptomatology thereof, in service.  38 C.F.R. § 3.303.  Significantly, his separation examination in August 1971 found his lungs to be normal and the Veteran reported no history of respiratory symptomatology on his Report of Medical History at the time.  However, because the Veteran served in the Republic of Vietnam during his period of service during the Vietnam War era, he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Therefore, the Board finds that the Veteran suffered an in-service injury of presumed exposure to herbicides.

Post-service, there is no notation of a diagnosis of bronchitis until August 2003, when a VA treatment record noted a diagnostic impression of minimal chronic bronchitis.  In this regard, the evidence of record shows that there was no diagnosis of bronchitis until over 30 years after discharge after service.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, the Board finds no evidence of bronchitis or other chronic disease within one year after the Veteran's separation from service.  Therefore, the presumption of in-service incurrence is not for application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309.

With regard to continuity of symptomatology, as discussed above, over 30 years passed since the Veteran's discharge from service before he was diagnosed with bronchitis.  The Veteran has not submitted any other evidence to show that he has had bronchitis since service.  Significantly, during a December 2003 VA examination, the Veteran reported that his lung problems began in 1996, approximately 25 years after his discharge from service.  The Board finds this statement to be probative as statements made when medical treatment is being rendered may be afforded greater probative value than later statements made with self-interest in mind.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

Thus, given the length of time that passed between the Veteran's military service and his diagnosis of bronchitis, and given the Veteran's self-report of the onset of his respiratory problems as being in 1996, the Board finds that service connection may not be established based on chronicity in service or post-service continuity of symptomatology for bronchitis.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current bronchitis and his active military service, the December 2010 VA examiner's findings provide strong evidence against the claim.  In this regard, the December 2010 VA examiner noted that the Veteran was treated only once for respiratory problems during service.  He was found to have an upper respiratory infection at the time, and bronchitis was ruled out.  The VA examiner indicated that it is unlikely that the current bronchitis is the result of the Veteran's military service as this single in-service documentation of treatment is insufficient to support bronchitis having its origin in service.  As there is no contrary medical examination of record, the Board finds that this report is entitled to great probative weight and provides negative evidence against the claim.  

Additionally, as discussed above, during a December 2003 VA respiratory examination, the Veteran reported that his lung problems began in 1996, over two decades after his discharge from service.  This is in contrast to his assertion that his respiratory problems began during service.  Thus, the Board finds the Veteran's assertions of a positive nexus to be incredible.  See Rucker, 10 Vet. App. at 73; Caluza, 7 Vet. App. at 511.  

Thus, as a whole, post-service medical records provide negative evidence against the Veteran's claim as they reveal bronchitis that began, at the earliest, decades after service with no connection to service.

The Board emphasizes that, although the Veteran is competent to state that he has experienced symptoms associated with his bronchitis over time, he is not competent to render an opinion as to the medical etiology of this disorder, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a respiratory disorder is denied.


REMAND

Before addressing the merits of the issues pertaining to right ear hearing loss and a skin disorder, the Board finds that additional development of the evidence is again required.

In this case, VA examinations are needed to determine the current nature, severity, and etiology of the Veteran's right ear hearing loss and skin disorder, including tinea curia and chronic rash in the groin area.  In this regard, in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence of in-service incurrence or aggravation of a disease or injury, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

With regard to the Veteran's right ear hearing loss, he contends that he was exposed to acoustic trauma during service.  In this respect, the Veteran is competent to provide testimony regarding his experiences during service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, such contention is consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).  Such competent testimony should be taken into account in the Veteran's claim for service connection.

Post-service, medical evidence of record documents right ear hearing loss within VA standards.  Thus, a remand is necessary for a complete VA examination to determine whether the Veteran's current right ear hearing loss is caused or aggravated by his service.  

With regard to the Veteran's alleged skin disorder, including tinea curia and rash in the groin area, a review of his STRs reveals treatment for chronic rash and mycosis in the groin area in July 1970.  Post-service, medical evidence of record documents complaints of, and treatment for, tinea cruris and skin rashes.  Thus, a remand is necessary for a complete VA examination to determine whether any current skin disorder is caused or aggravated by his service.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination by an appropriate specialist to determine the nature and etiology of any right ear hearing loss.  The claims file must be made available for review of his pertinent medical and other history. 

The examinations should include any necessary diagnostic testing or evaluation, particularly an audiogram for the ears.  The results of the audiograms should be specifically indicated.  

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate whether the Veteran currently has hearing loss in his right ear, and if so, whether it is at least as likely as not (50 percent or more probable) any current right ear hearing loss is caused or aggravated by the Veteran's active military service.

In making this determination, the examiner's attention is directed to the Veteran's competent assertions that he was exposed to noise and acoustic trauma during service and current VA treatment records documenting a current diagnosis of right ear hearing loss.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible. 

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.

2.  Arrange for the Veteran to undergo VA examination, by an appropriate specialist, to determine the nature and etiology of any current skin disorder, including tinea curia and any chronic rash of the groin area.  The claims file must be made available for review of his pertinent medical and other history, particularly the records of any relevant treatment.  

The examination should include any necessary diagnostic testing or evaluation.  The examination report also should include a detailed discussion of all the manifestation of all symptomatology associated with any skin disorder found.

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the following:

(a)  Does the Veteran currently have a skin disorder, including tinea curia and/or chronic rash of the groin area?

(b)  If so, is any of the Veteran's current skin disorder(s) at least likely as not (50 percent or more probable) caused or aggravated by his military service?

In making this determination, the examiner's attention is directed to the Veteran's service treatment record dated in July 1970, which shows that he was treated for a chronic rash and mycosis in the groin area, and current treatment records documenting treatment for skin rashes and tinea cruris.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible. 

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for service connection.  

3.  Readjudicate the claim for service connection for right ear hearing loss and for a skin disorder, including tinea curia, claimed as chronic rash of the groin area, in light of the VA examinations provided and any additional medical evidence received since the issuance of the supplemental statement of the case (SSOC) in October 2011.  If the claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


